Moyer, C.J.,
concurring in part and dissenting in part. I concur in the holding of the majority that affirms the conviction and sentence of death on count two, aggravated murder, R.C. 2903.01(B) (felony-murder); count three, kidnapping; and count four, aggravated burglary. However, I must respectfully dissent as to the conviction on count one, aggravated murder under R.C. 2903.01(A) (prior calculation and design).
As this court has observed in several cases, the General Assembly in 1974 reclassified first-degree murder as “aggravated murder” and changed the traditional requirement of “deliberate and premeditated malice” to a more stringent element, “prior calculation and design.” See 134 Ohio Laws, Part II, 1866, 1900, Am.Sub.H.B. No. 511; State v. Cotton (1978), 56 Ohio St.2d 8, 10 O.O.3d 4, 381 *157N.E.2d 190, paragraph one of the syllabus; State v. Taylor (1997), 78 Ohio St.3d 15, 19, 676 N.E.2d 82, 88.
The 1973 Technical Committee Comment to Am.Sub.H.B. No. 511, a Legislative Service Commission summary, clearly states that R.C. 2903.01, which made “prior calculation and design” the requisite element of intent in the crime of aggravated murder, “restates the former crime of premeditated murder so as to embody the classic concept of the planned cold-blooded killing while discarding the notion that only an instant’s prior deliberation is necessary. By judicial interpretation of the former Ohio law, murder could be premeditated even though the fatal plan was conceived and executed on the spur of the moment.” See State v. Taylor at 19, 676 N.E.2d at 88.
The General Assembly adopted the new requirement of “prior calculation and design” to explicitly supersede court decisions that have held that murder could be deemed premeditated even though the fatal plan was conceived and executed on the spur of the moment. See, e.g., id., State v. Taylor; State v. Stewart (1964), 176 Ohio St. 156, 27 O.O.2d 42, 198 N.E.2d 439; State v. Schaffer (1960), 113 Ohio App. 125, 17 O.O.2d 114, 177 N.E.2d 534. Despite this explicit clarification of legislative intent and the General Assembly’s clear statement on this issue, a majority of this court continues to disregard the policy of the law by extending the application of prior calculation and design beyond the statutory language.
Construing the testimony in the light most favorable to the prosecution as required under State v. Jenks (1991), 61 Ohio St.3d 259, 574 N.E.2d 492, paragraph two of the syllabus, there is still insufficient evidence to find that Keenan killed Klann with prior calculation and design. The state presented no evidence that would lead a reasonable juror to believe that Keenan had calculated, schemed, or planned to kill Klann prior to their arrival at the creek. Unlike Espinoza and D’Ambrosio, Keenan did not take a weapon with him when he and the others went looking for Lewis. Further, Keenan was the only one of the three men who did not strike or threaten Klann with a weapon during the search for Lewis. The fact that Keenan drove around with Klann in the truck, or that he questioned him about Lewis’s whereabouts, or even that he failed to intervene when D’Ambrosio and Espinoza threatened and hit Klann while trying to get information from him, does not prove that Keenan schemed to kill Klann. Keenan’s only demonstrated purpose was to find Lewis. There is no evidence even to suggest that Keenan felt any animosity towards Klann. Further, although Keenan was looking for Lewis, there is not any evidence to suggest that Keenan had intended to kill Lewis if he found him. The testimony of the state’s witnesses indicates that Espinoza, not Keenan, had threatened to kill Lewis and had also been fighting with Klann earlier in the evening.
*158Once the men arrived at the creek, Keenan ordered Klann to get out of the truck. Espinoza testified that shortly thereafter, Keenan asked Klann where Lewis was, and at this point he may have had D’Ambrosio’s knife. No evidence suggests that Keenan intended to kill Klann even at this point. Keenan had demonstrated a serious intent to find Lewis, but aside from the frustration of not getting the information he wanted, there was still no indication that he had any animosity toward Klann. No evidence showed that Klann would have been killed if he had been able to tell Keenan where he could find Lewis and, undeniably, no evidence even suggests a “studied care in planning or analyzing the means of the crime” or a “scheme encompassing” Klann’s death. Technical Committee Comment to Am.Sub.H.B. No. 511 (R.C. 2903.01); State v. Taylor at 19, 676 N.E.2d at 88.
When Klann did not tell Keenan where Lewis could be found, Keenan cut Klann’s throat. Keenan let Klann wander around for a few moments, and pushed him in the creek. The testimony indicates that Keenan then passed the knife to D’Ambrosio and told him to “finish him.” D’Ambrosio jumped into the creek and stabbed Klann until he died. This entire chain of events could have taken place in a matter of a couple of minutes and appears to have erupted “on the spur of the moment” when Keenan became frustrated because he did not get the information he wanted from Klann. Despite the violent nature.of this crime, the evidence is insufficient to permit a finding that Keenan planned or analyzed with' studied care a scheme “designed to implement the calculated decision to kill” Klann and the means of doing so. State v. Cotton at paragraph three of the syllabus. While these facts unquestionably support a finding of an intentional killing, this case falls short of the degree of prior calculation required by Am.Sub.H.B. No. 511 (R.C. 2903.01).
Pfeifer, J., concurs in the foregoing opinion.